Citation Nr: 0319450	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-16 232	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating higher than zero percent 
(i.e., a compensable rating) for a back disability 
characterized as Scheuermann's kyphosis with lumbar 
spondylosis of L5.  

2.  Entitlement to an initial rating higher than zero percent 
(i.e., a compensable rating) for the residuals of an 
appendectomy and Meckel's diverticulum resection procedure.  

3.  Entitlement to an initial rating higher than zero percent 
(i.e., a compensable rating) for bilateral tinea pedis.  

4.  Entitlement to service connection for a disorder of 
multiple joints, including both shoulders, elbows, hips, 
knees, ankles, and the neck.  

5.  Entitlement to service connection for residual scars on 
the right thigh, right shin, and right ankle.  

6.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to July 
1998.  He was released from active duty due to hardship.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the RO.  

The issues of entitlement to an initial rating higher than 
zero percent (i.e., a compensable rating) for a back 
disability, characterized as Scheuermann's kyphosis with 
lumbar spondylosis of L5, and for a compensable rating under 
the provisions of 38 C.F.R. § 3.324 will be addressed in the 
REMAND following the ORDER.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, and all available evidence relevant to 
the claims herein decided has been received.  

2.  The veteran has not had any recurrence or residuals 
attributable to the in-service appendectomy and Meckel's 
diverticulum resection procedure; his surgical scar is well 
healed and asymptomatic.

3.  As a result of his bilateral tinea pedis ("athlete's 
feet"), the veteran has intermittent flare ups of itching 
between his toes, which is a nonexposed surface less than 5 
percent of his entire body or less than 5 percent of exposed 
body areas affected, and no more than topical therapy 
required.  

4.  Both shoulders, elbows, hips, knees, ankles, and the 
veteran's neck are clinically evaluated as normal, no joint 
disorder or other disability is shown.  

5.  It is neither alleged nor shown that the veteran is a 
"Persian Gulf veteran" who served on active military, naval, 
or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War; the record reflects service at 
Fort Lewis, Fort Drum, and Germany.

6.  The clinical evidence shows no scar disabilities of the 
right thigh, right shin, or right ankle.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable rating 
for postoperative residuals of an appendectomy and Meckel's 
diverticulum resection procedures.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.118 (2001); 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 2002), 
effective August 30, 2002.

2.  The criteria have not been met for a compensable rating 
for bilateral tinea pedis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 (2001); 67 Fed. Reg. 49, 
590 - 49, 599 (July 31, 2002), effective August 30, 2002.

3.  No current chronic disability of the veteran's shoulders, 
elbows, hips, knees, ankles, or neck is shown.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

4.  No current chronic scar disability of the right shin, 
thigh or ankle is shown.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicability of the Veterans Claims Assistance Act of 
2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claims of a higher rating for the 
residuals of an appendectomy and Meckel's diverticulum 
resection procedure; for a bilateral tinea pedis disability; 
or for service connection for a disorder of multiple joints, 
including both shoulders, elbows, hips, knees, ankles, and 
the neck; or for scar disabilities of the right thigh, right 
shin, and right ankle, VA notified the veteran both of the 
necessary information, and also of which evidence he was to 
submit, and which evidence VA would attempt to obtain on his 
behalf.  The RO did this in numerous notice letters to the 
veteran.  

In particular, the RO notified the veteran in the August 
1999, and May and July 2001 notice letters what was 
specifically required of him, and what VA would do on 
his behalf.  The evidence also shows he was notified of the 
RO's rating decision and received a statement of the case 
(SOC) during the course of his appeal.  When all of this is 
considered collectively, along with the respective notice 
letters, it is clear the veteran has been duly apprised of 
the specific type of evidence needed to substantiate his 
allegations-and prevail, and of the governing laws and 
regulations.  Thus, the RO also notified him of what the 
evidence must show.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, with respect to the issues at hand-claims of a 
higher rating for the residuals of an appendectomy and 
Meckel's diverticulum resection procedure; for a bilateral 
tinea pedis disability; or for service connection for a 
disorder of multiple joints, including both shoulders, 
elbows, hips, knees, ankles, and the neck; or for scar 
disabilities of the right thigh, right shin, and right ankle.  
Hence, the Board finds that any such failure is 
inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  He 
was also afforded VA examinations.  

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case, since 
the veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision-with respect to the 
issues of a higher rating for the residuals of an 
appendectomy and Meckel's diverticulum resection procedure; 
for a bilateral tinea pedis disability; or for service 
connection for a disorder of multiple joints, including both 
shoulders, elbows, hips, knees, ankles, and the neck; or for 
scar disabilities of the right thigh, right shin, and right 
ankle, because VA already has fulfilled its preliminary 
duties and responsibilities.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Increased Evaluations:  Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Because the veteran has appealed the initial evaluations, 
staged ratings have been considered.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

VA's Rating Schedule relating to the skin disabilities was 
amended in July 2002.  Various criteria under the Diagnostic 
Codes were changed.  These new regulations took effect on 
August 30, 2002.  And since that occurred during the pendency 
of the appeal, VA must consider both the former and revised 
criteria and apply the version that is "most favorable" to 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
Ordinarily, a change in the law during the pendency of the 
appeal might require remanding the case to the RO to avoid 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Here, however, that is unnecessary.  Under the circumstances 
of this case, neither set of skin criteria-those in effect 
either prior to or since August 30, 2002-are more favorable 
to the veteran because he does not meet the requirements for 
even the minimum compensable rating regardless of which 
version is considered.  And this is true for the evaluations 
contemplated by 38 C.F.R. § 4.118 for both his service-
connected residual scars and his bilateral tinea pedis.  
Compare 38 C.F.R. § 4.118 (2001) with 67 Fed. Reg. 49, 590 - 
49, 599 (July 31, 2002), effective August 30, 2002.  This is 
explained in further detail below.

III.  Residuals of an Appendectomy and Meckel's Diverticulum 
Resection Procedure

Although the veteran was diagnosed with a "status post 
Meckel's diverticulum resection, appendectomy" on VA 
examination in July 1998, the examiner also found that the 
veteran was "fully recovered" from the September 1992 
procedure, and that there were no problems or pain related to 
his GI system or abdomen areas.  The 5-centimeter scar was 
well healed, and there was no underlying adherent tissues.  

The residual very slight scar from his surgery during service 
does not warrant a compensable rating under either the old or 
new criteria set forth at Diagnostic Codes 7803, 7804 or 
7805, because his doctors and examining physicians all have 
indicated that his scars are well healed and asymptomatic.  

In brief, there is no disability to evaluate.  See 38 C.F.R. 
§ 4.118 (2001) and 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 
2002), effective August 30, 2002.  

That is, under the new regulations, there is absolutely no 
evidence of any scars that would limit function of the 
affected part (DC 7805); that are painful on examination (DC 
7804); or that are unstable (DC 7803).  Further, they also do 
not equal an area or areas of 144 square inches (929 sq. cm.) 
or greater (DC 7802); nor are they deep, or scars that cause 
limited motion (DC 7801).  67 Fed. Reg. 49, 590 - 49, 599 
(July 31, 2002), effective August 30, 2002.  

Similarly, under the regulations in effect prior to August 
30, 2002, there is no evidence of scars that are superficial 
and poorly nourished with repeated ulcerations, (DC 7803); of 
scars which are superficial and tender and painful on 
objective demonstration, (DC 7804); or other scars that limit 
function of any part affected, (DC 7805).  Diagnostic Codes 
7801 and 7802 provided evaluations for scars resulting from 
burns, and are also inapplicable here.  38 C.F.R. § 4.118 
(2001).  

Although the veteran was assigned a zero percent rating under 
the criteria in effect prior to August 30, 2002, under DC 
7805, there is simply no evidence of any other indication of 
disability arising from the veteran's in-service operation, 
so that a rating could be assigned under any other diagnostic 
code.  Therefore, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application, and the claim is denied.  

IV.  Bilateral Tinea Pedis

Under the regulations in effect from August 30, 2002, 
dermatophytosis, including tinea pedis, is either to be rated 
as disfigurement of the head, face, or neck; as scars; or as 
dermatitis (DC 7806); depending upon the predominant 
disability.  67 Fed. Reg. 49, 590 - 49, 599 (July 31, 2002), 
effective August 30, 2002.  Because the veteran is service-
connected for his feet, DC 7806 is the appropriate code.  

Under those criteria, where less than 5 percent of the entire 
body or less than 5 percent of exposed body areas are 
affected, and; no more than topical therapy is required 
during the past 12-month period, a zero percent rating is 
assigned.  Id.  

In order for a compensable rating to be assigned, the 
evidence must show that at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed areas are affected, or; it 
must show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  In those cases, a 10 percent rating is 
assigned.  Where 20 to 40 percent of the entire body (or 20 
to 40 percent of exposed areas) are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned; and when more than 40 percent of 
the entire body (or more than 40 percent of exposed areas 
affected,) or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period; a 60 percent rating 
is assigned.  38 C.F.R. § 4.118, DC 7806 at 67 Fed. Reg. 49, 
590 - 49, 599 (July 31, 2002), effective August 30, 2002.  

Under the regulations in effect prior to August 30, 2002, the 
rating criteria under the provisions of DC 7806 referred to 
ulceration, exfoliation or crusting and the extent thereof, 
pruritus, systemic or nervous manifestations, lesions and the 
extent thereof, and the appearance of the disorder on exposed 
skin, particularly if it is disfiguring.  

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating was assigned under 38 C.F.R. § 4.118 DC 
7806 (2001).  

In order for a compensable rating to be assigned, the 
evidence must show eczema with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
Then, a 10 percent disability rating is assignable.  If the 
exudation or itching is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation or exceptional repugnance must be 
shown.  38 C.F.R. § 4.118, DC 7806 (2001).

The veteran claims that his bilateral tinea pedis is getting 
worse.  His service medical records (SMRs) show that foot 
fungus under his toes was noted in April 1993.  The report of 
his medical separation examination, dated June 1998, reflects 
only that he had tattoos on both upper arms-on examination 
of his skin-and that his feet were clinically evaluated as 
normal.  He was qualified for separation, with only 
spondylolisthesis noted under the summary of defects and 
diagnoses section of the examination report.  

VA general and dermatology compensation and pension 
examinations were performed in July 1998.  Those reports show 
that the veteran had a history of a recurring rash between 
the fourth and fifth toes which presented with fissuring or 
cracking, and that he would get scaling on the bottom of his 
feet.  He never saw a dermatologist in service, but did 
receive sick call treatment for a fungal infection.  He was 
first noted to have no rashes or lesions, but bilateral 
interdigital fungal infections between the toes of the 
bilateral lower extremities.  The VA dermatological examiner 
next noted that currently, the rash was relatively quiescent, 
according to the veteran.  Objectively, there were some 
hyperkeratosis and maceration between the fourth and fifth 
toe webs bilaterally, and slight desquamation of the soles.  
The examiner reported that the veteran was encouraged to use 
Loprox cream on his feet to help control the periodic flare-
ups of the fungus, and further, that the veteran's case was a 
very common presentation of tinea pedis, which was aggravated 
by the hot condition of summer.  

For informational purposes only, the Board notes that 
maceration is defined as "softening by the action of a 
liquid" and hyperkeratosis is defined as "a thickening of 
the horny layer of the epidermis or mucous membrane."  
Desquamation is defined as "the shedding of the cuticle in 
scales or of the outer layer of any surface." 

In order for a compensable rating to be assigned under the 
old set of criteria, the evidence must show eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  Additionally, under the new 
criteria, the evidence must show, at a minimum, that at least 
5 percent (but less than 20 percent) of the entire body, or 
at least 5 percent (but less than 20 percent) of the exposed 
body areas are affected, or; it must alternatively show that 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, are required for a total 
duration of less than six weeks during the past 12-month 
period.  

The evidence does not so show.  First, the veteran's tinea 
pedis is limited to the areas between his toes, specifically 
the 4th and 5th toes.  This does not constitute either an 
exposed surface, extensive area, or 5 percent of his entire 
body (or exposed areas of his body).  Second, the record does 
not show that the veteran ever took intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs.  It shows only that he was to use a topical cream to 
alleviate his very common presentation of tinea pedis.  
Similarly, although he avers that he has constant itching and 
there is objective evidence of past tinea pedis on 
examination, there is no evidence of extensive lesions or 
marked disfigurement, ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestation so that a 
compensable rating may be assigned.  

In brief, although the veteran complained that his tinea 
pedis was getting worse, and believes that a compensable 
evaluation is warranted, he, as a lay person, has not 
demonstrated that he has any medical training or expertise, 
and the Board finds the examiner's conclusion that the 
veteran had a very common presentation of tinea pedis, which, 
while aggravated in the hot summer months, was found to be 
dormant lately, particularly probative.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992). 

Thus, as the competent, probative medical evidence shows that 
a compensable rating is not warranted, the Board determines 
that the evidence preponderates against the assignment of a 
compensable rating in this case.  

V.  Entitlement to Service Connection for a Disorder of 
Multiple Joints, 
including both Shoulders, Elbows, Hips, Knees, Ankles, and 
the Neck, 
and for Residual Scars on the Right Thigh, Right Shin, and 
Right Ankle  

Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



Generally, to show this connection to service, the record 
must include:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of a 
relevant injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The regulations also provide that service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases (arthritis 
for example) also shall be service connected if manifested to 
a compensable degree during the applicable presumptive period 
after service.  For arthritis, this is one year.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Congress, however, specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in an actual disability.  
See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran's SMRs reveal complaints or treatment for a 
twisted right ankle, (May 1993); a painful cut on this right 
ankle, (July 1997); left wrist pain, (April 1994); and left 
leg pain (June 1994).  The veteran's entrance examination 
report notes that the veteran fractured his left wrist when 
he was five or six, but that it was asymptomatic.  On 
radiographic examination of his left wrist in April 1994, no 
significant abnormalities were seen.  Although the veteran 
had multiple complaints at the time of separation, the report 
of his medical separation examination, dated June 1998, 
reflects that his upper extremities, lower extremities, feet, 
head, neck, and neurological systems were all clinically 
evaluated as normal.  He was qualified for separation, with 
only spondylolisthesis noted under the summary of defects and 
diagnoses section of the examination report.  Although the 
veteran complained of shoulder blade pain and back pain 
between his shoulder blades in service, this was medically 
determined to be due to his separately 
service-connected back disability, which is subject to the 
remand section below.  Although a Medical Board was convened 
to determine whether a change in MOS was warranted, he was 
instead released from active duty due to hardship.  

Here, the evidence does not disclose the presence of either a 
joint disability, a disability of individual joints (either 
the shoulders, elbows, hips, knees, ankles, or the neck), or 
that thigh, shin, or ankle scars are even manifested.  The 
July 1998 VA examination report reveals, after a history, 
physical examination, and radiographic studies, only that the 
examiner found that there was a normal clinical examination 
of the cervical spine, bilateral shoulders, knees, hips, and 
ankles.  There were no additional scars noted, although the 
dermatological examiner reviewed the veteran's entire skin 
(and did note the presence of multiple tattoos, and the 
veteran's well healed lower abdominal scar discussed above.)  

Thus, although the veteran reports current subjective 
multiple joint pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

Also, although the veteran is a Gulf War Era veteran, a claim 
that he manifests an undiagnosed illness within the purview 
of 38 U.S.C.A. § 1117, or that he even served in Southwest 
Asia, has neither been alleged nor shown.  He has no awards 
or decorations indicative of such service, and no further 
action on this hypothetical question is warranted by the 
evidence of record in this case.  

Because there is no present disability, service connection is 
not warranted for any of the claimed conditions.  Degmetich 
v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Furthermore, since the 
preponderance of the evidence against the claims, the 
benefit-of-the-doubt rule does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a compensable rating for postoperative 
residuals of an appendectomy and Meckel's diverticulum 
resection procedures is denied.  

The claim for a compensable rating for a bilateral tinea 
pedis disability is denied.  

The claim for service connection for disability of the 
shoulders, elbows, hips, knees, ankles, or neck is denied.  

The claim for service connection for scar disabilities of the 
right shin, thigh and ankle is denied.  


REMAND

The veteran was assessed with an apparent developmental 
disorder, Scheuermann's kyphosis, in service.  He also was 
assessed with mechanical back pain, lumbar stenosis, and 
lumbar spondylosis.  He currently complains of upper thoracic 
back pain.  

Service connection for a back disability, characterized as 
Scheuermann's kyphosis with lumbar spondylosis of L5, was 
established in the August 1998 rating decision (RD).  

Because the veteran appears to have multiple service-
connected and nonservice-connected lumbar and thoracic back 
pathologies that may overlap, the Board requires additional 
clarifying information.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  See, too, Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

Also, as the veteran claims his employment opportunities are 
severely limited by this noncompensable disability, and he 
has other noncompensable disabilities, the claim for a 
compensable rating under the provisions of 38 C.F.R. § 3.324 
is inextricably intertwined with his current back claim.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Notify the veteran that if he fails 
to report to a VA examination without 
good cause, his claim may be denied as a 
result, see 38 C.F.R. § 3.655, and 
schedule him for a VA examination 
concerning his back.  

2.  Ask the VA examiner to opine on:  

(A)  Which current disorders of the 
veteran's back are due to service, and 
which are due to congenital or 
developmental disorders (if any); and

(B)  Opine on the amount of back 
disability solely attributable to the 
veteran's service, including any pre-
existing disability that was permanently 
aggravated beyond the natural progression 
of the disease, due to service, if 
applicable; and

(C)  The veteran complains of flares of 
debilitating pain.  

Concerning service-related back 
disability:  Does he have objective 
evidence of inability to perform the 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination and endurance?  Are the 
veteran's complaints of pain supported by 
adequate pathology? (a.k.a. "functional 
loss") 38 C.F.R. § 4.40.  

If normal excursion of back movement is 
reduced, note whether it is due to less 
movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination, swelling, 
atrophy, or due to pain on movement, if 
applicable.  38 C.F.R. § 4.45.  

If pain is elicited, is it objectively 
supported by adequate pathology, on both 
active and passive motion?  38 C.F.R. 
§ 4.59.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claim.  If any benefit sought on appeal 
remains denied, and only if necessary 
based on the veteran's response to the 
VAE notice, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


